Citation Nr: 1618064	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  06-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for bilateral pneumothorax, spontaneous, with left thoracotomy, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1952 to December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of March 2004 and March 2009 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the March 2004 decision denied a rating in excess of 30 percent for bilateral pneumothorax, spontaneous, with left thoracotomy.  This determination was upheld by the Board in a July 2013 decision that the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a March 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's July 2013 decision regarding the denial of an increased rating for bilateral pneumothorax, spontaneous, with left thoracotomy, and remand the matter so that the Board could adequately address pulmonary function testing (PFT) results that were compatible with a 60 percent rating for respiratory impairment.  

In pertinent part, the March 2009 rating decision denied entitlement to TDIU.  This determination was upheld by the Board in an April 2014 decision that was dispatched days after the March 2013 JMR was signed, but prior to notification of the JMR.  The April 2014 decision was also appealed to the Court and, in an October 2014 Order following JMR, the April 2014 decision was vacated as to the issue of entitlement to TDIU so that the proper rating of the Veteran's service-connected bilateral pneumothorax, spontaneous, with left thoracotomy, could be addressed.  The Court granted these JMRs and remanded the issues to the Board.

In February 2015, the Board remanded the case for a medical opinion to be obtained regarding whether the Veteran's service-connected respiratory disabilities could be differentiated from those that were not service connected.  The opinion was obtained and the case has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an extraschedular award for the Veteran's service-connected respiratory disability and for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From the date of the Veteran's claim for increased rating on December 16, 2002, until January 24, 2005, the service-connected respiratory disability is primarily manifested by PFT values including an FEV-1 value of 53.8 percent predicted.  

2.  On January 25, 2005, until February 8, 2006, the Veteran's service-connected respiratory disability is primarily manifested by PFT values including an FEV-1 value of 38.2 percent predicted.  

3.  On February 9, 2006, until May 11, 2009, the Veteran's service-connected respiratory disability is primarily manifested by PFT values including an FEV-1 value of 41 percent predicted.  

4.  On May 12, 2009, until March 21, 2010, and thereafter, the Veteran's service-connected respiratory disability is primarily manifested by PFT values of 42 percent predicted, 45 percent predicted, and 45.6 percent predicted.  

5.  From March 2010, the Veteran's service-connected respiratory disability is primarily manifested by FEV-1 no lower than 42 percent predicted, 49 percent predicted post bronchodilator.

6.  In August 2015, a VA physician opined that the impairment from the Veteran's service-connected and non-service-connected respiratory disabilities could not be differentiated without resorting to speculation as both restrictive and obstructive impairments are measured using FEV-1 PFT values.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 60 percent for bilateral pneumothorax, spontaneous, with left thoracotomy, were met from December 16, 2002, until January 24, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6843 (2015).  

2.  The criteria for an increased rating of 100 percent for bilateral pneumothorax, spontaneous, with left thoracotomy, were met from January 25, 2005, until February 8, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6843 (2015).  

3.  The criteria for a rating of 60 percent for bilateral pneumothorax, spontaneous, with left thoracotomy, were met from February 9, 2006, until May 11, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6843 (2015).  

4.  The criteria for an increased rating of 100 percent for bilateral pneumothorax, spontaneous, with left thoracotomy, were met from May 12, 2009, until March 21, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6843 (2015).  

5.  The criteria for a rating of 60 percent for bilateral pneumothorax, spontaneous, with left thoracotomy, were met from March 22, 2010, and thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6843 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim decided herein prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2003, March 2006, and December 2012 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations and medical opinions have been obtained, most recently in August 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained, but rather have argued that the results warrant an evaluation in excess of the current 30 percent rating.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Pneumothorax, Spontaneous, with Left Thoracotomy

Service connection for a spontaneous pneumothorax was awarded by rating decision of the RO dated in September 1964.  A 10 percent rating was initially assigned.  This rating remained in effect until increased to 30 percent by an August 2002 decision of the Board.  The ratings were awarded under the provisions of Code 6843.  The Veteran's current claim for increase was received, with additional service connection claims, by VA on December 16, 2002.  

The Veteran and his representative contend that his respiratory disorder is more disabling than currently evaluated.  It is pointed out that pulmonary function testing (PFT) is consistent with the criteria for a 60 percent rating and that the most recent PFT nearly meets the criteria for a 100 percent evaluation.  

Diagnostic Codes 6840 through 6845 are rated either under the General Rating Formula for Restrictive Lung Disease, or the primary disorder is rated.  The restrictive lung diseases include Diagnostic Code 6840 (diaphragm paralysis or paresis), Diagnostic Code 6841 (spinal cord injury with respiratory insufficiency), Diagnostic Code 6842 (kyphoscoliosis, pectus excavatum, pectus carinatum), Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc.), Diagnostic Code 6844 (post-surgical residual, e.g., lobectomy, pneumonectomy), and Diagnostic Code 6845 (chronic pleural effusion or fibrosis).  

The General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97. 

An examination was conducted by VA in August 2003.  At that time, the Veteran's history of lung surgery during service that involved removal of the left sixth rib was related.  He stated that he had been short of breath and had pulmonary problems since that time.  He said that his shortness of breath was getting worse gradually over the years and stated that he gets dyspnea on exertion at one block.  This was a worsening over the past year.  He had a baseline chronic cough and every three months had episodes of bronchitis.  (Service connection for bronchitis has been denied.)  He currently used an Atrovent inhaler, 2 puffs four times per year.  He stated that that helped his breathing somewhat.  He also used amoxicillin and Robitussin during episodes of bronchitis.  His symptoms were increased by exposure to dust, smoking, and paint fumes.  He had not been hospitalized or visited the emergency room in the past year for his breathing problems.  He reported that he had been told by VA medical care providers that he had chronic obstructive pulmonary disease (COPD), but had never smoked cigarettes.  (Service connection for COPD had also been denied.)  

On examination, a very large thoracotomy scar on the left chest and two well-healed chest tube site scars were noted.  (Service connection has been established for these scars, but they are not part of the current appeal.)  There were decreased breath sounds at the left base, but the lungs were otherwise clear to auscultation and percussion with no wheezing.  A chest X-ray study showed a calcified lesion of the right base that was stable.  The diagnoses were COPD and chronic bronchitis.  

PFTs showed a total lung capacity of 5.60 liters, which was 96.9 percent of predicted.  Vital capacity was 67.7 percent predicted and residual volume was 126 percent of predicted.  FVC was 63 percent predicted; FEV-1 was 53.8 percent predicted and the FEV-1/FVC ratio was 66 percent.  Post-bronchodilator FVC was 71.25 percent predicted, FEV-1 was 63.2 percent predicted, and FEV-1/FVC ratio was 75 percent.  DLCO was 73.2 percent predicted.  These results were interpreted as showing that the major component was due to obstructive lung impairment based on the forced vital capacity and flow rate reductions as well as the improvement with bronchodilators.   The impression was mild to moderate obstructive lung impairment with reversible component.  For this reason, the COPD and chronic bronchitis were less likely than not due to the previous pneumothoraces.  This opinion was based on the fact that there was a demonstration of obstructive impairment, rather the restrictive type.  

VA outpatient treatment records include PFT performed on January 25, 2005.  At that time, FVC was 53.1 percent predicted, FEV-1 was 38.2 percent predicted, and FEV-1/FVC was 55 percent.  There was slight improvement post bronchodilator.  Testing performed on February 9, 2006 included a report of FEV-1 of 41 percent predicted, which indicated a moderate to severe obstructive defect.  There was marked generalized exploratory flow limb improvement of 44 percent after a bronchodilator was given, indicating a marked response or possibly asthma.  

VA outpatient treatment records include a report of PFT on October 27, 2008.  At that time, FEV-1 was reported to be 45 percent predicted, 53 percent predicted following bronchodilator; FEV-1/FVC to be 63 percent, and 68 percent after bronchodilator; and DLCO of 22.1 mL/mmHg/min.  PFT performed on May 12, 2009, show FEV-1 to be 35 percent predicted prior to bronchodilator and 54 percent following bronchodilator; FEV-1/FVC was 50 percent and 65 percent following bronchodilator and DLCO was 22.1 mL/mmHg/min.  PFT performed on March 22, 2010 showed FEV-1 of 42 percent predicted and 49 percent predicted following bronchodilator; FEV-1/FVC 60 percent and 64 percent after bronchodilator and DLCO of 21.9 mL/mmHg/min.  

An examination was conducted by VA December 20, 2012.  At that time, the diagnoses were emphysema and pneumothorax.  PFT showed FEV-1 to be 45 percent predicted, 58 percent predicted following bronchodilator; FEV-1/FVC to be 64 percent, 70 percent post bronchodilator and DLCO (SB) of 53 percent predicted.  The examiner indicated that the test that most accurately reflected the Veteran's level of disability was FEV-1 percent predicted.  The examiner noted that the Veteran had both service-connected and nonservice-connected respiratory disabilities and indicated that it was less likely as not that the Veteran's current respiratory symptoms were incurred or caused by his period of service, primarily his pneumothorax that was noted later to have been healing well.  The PFT results considered to be the result of the non-service-connected obstructive disease, as opposed to the restricted disease for which he is service connected.  The examiner noted that the PFT showed no significant change from testing performed on March 22, 2010.  

An examination was conducted by VA in March 2013.  At that time, the diagnoses were emphysema and prior pneumothoraxes.  PFT results were reported to be FEV-1 of 45.6 percent predicted, 58.5 post-bronchodilator; FEV-1/FVC 64 percent, 70 percent post-bronchodilator; and DLCO (SB) was 49.3 percent predicted both before and after bronchodilator.  The examiner noted that the PFT that was done did not adequately reflect the functioning of his current service-connected lung conditions as there were other lung conditions that contributed to the findings of the current PFTs.  The service-connected condition of the history of the bilateral pneumothorax with left thoracotomy status was currently well-healed so it would cause only minimal discomfort or feelings at the chest level, which would be minimal at this point and overall was clinically stable with the scar residuals.   

The Veteran's medical records were reviewed by a VA examiner in August 2015 pursuant to remand by the Board.  The Board requested that the examiner render an opinion regarding the extent to which the PFT findings were related to service-connected versus non-service-connected respiratory disabilities.  The examiner responded that this could not be determined without resorting to mere speculation.  This was because FEV-1 is used to measure the severity of both restrictive and obstructive airway diseases.  

The record shows that the Veteran has residuals of pneumothorax that were sustained while in service as well as additional non-service-connected respiratory diseases that have been variously diagnosed as emphysema, bronchitis, and COPD.  While there are several disease processes/disorders ongoing, the Board is tasked with evaluating only the service-connected disability.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected respiratory diseases and those caused by his service-connected pneumothorax residuals.  Specifically, the August 2015 VA examiner was unable to differentiate these symptoms.  As such, resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's respiratory symptoms to be related to his service-connected lung disability in the adjudication of this claim.  

The Veteran submitted his claim of increase in December 2002.  On examination in 2003, PFT findings showed FEV-1 to be 53.8 percent predicted, which is within the range for a 60 percent evaluation to be awarded from the date of claim on December 16, 2002.  This 60 percent rating is adequate to rate the Veteran's respiratory disability until January 25, 2005, at which time an FEV-1 value of 38.2 percent predicted was made.  This value warrants a 100 percent rating beginning on January 25, 2005.  The Veteran's respiratory disability did not remain quite this severe as on February 9, 2006, an FEV-1 value of 41 percent predicted was shown.  At that time, the appropriate rating is 60 percent.  Testing in October 2008 continued to show an FEV-1 value that would warrant a 60 percent rating, 45 percent predicted.  At that time, a DLCO value of 22.1 mL/mmHg/min was recorded.  The Board does not find that this value is sufficient for a 100 percent schedular evaluation as the testing did not identify this DLCO value in terms percent predicted as required by the rating schedule and did not indicate that this was acquired using the single breath method, which is also set forth in the rating schedule.  This same is true of the DLCO values given on testing in May 2009 and March 2010.  

Testing performed on May 12, 2009 shows an FEV-1 value of 35 percent predicted.  This meets the schedular criteria for a 100 percent rating.  Testing on March 22, 2010, shows improvement to an FEV-1 value of 42 percent predicted, which warrants a 60 percent rating.  The PFT values given on examinations in December 2012 and March 2013 are also consistent with a 60 percent award.  This rating is appropriate from March 22, 2010 and thereafter.  

In summary, the Veteran's service-connected respiratory disability is shown to warrant a rating of 60 percent from the date of claim for increase on December 16, 2002.  This rating should continue until January 25, 2005, when a 100 percent rating is shown to be warranted.   The 100 percent rating continues until improvement is demonstrated on February 9, 2006, when it should return to 60 percent.  This rating should continue until May 12, 2009, when 100 percent rating criteria are again met.  This rating is to continue until March 22, 2010, when a 60 percent rating is shown to be warranted.  

It is noted that evaluation of an extraschedular award under 38 C.F.R. § 3.321 and TDIU consideration will be addressed in the remand portion of this decision.  


ORDER

The Veteran's bilateral pneumothorax, spontaneous, with left thoracotomy, should be rated 60 percent disabling from the date of claim on December 16, 2002, until January 24, 2005; 100 percent from January 25, 2005, until February 8, 2006; 60 percent from February 9, 2006, until May 11, 2009; 100 percent from May 12, 2009, until March 21, 2010, and 60 percent from March 22, 2010.  The benefit sought on appeal is allowed to this extent, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Here, this includes the Veteran's other service-connected disorders, post-surgical partial resection of the left sixth rib, rated 10 percent disabling; residuals left thoracotomy scarring, rated 10 percent disabling; and a nevus of the back, rated noncompensable.  The Veteran's service-connected respiratory disability should be evaluated in terms of the combined effect of the multiple service-connected conditions.  

Regarding the claim for TDIU, the increases assigned herein are sufficient for the Veteran to meet the schedular criteria for TDIU.  In this regard, total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.  As the Veteran now meets the schedular criteria, the RO should be given an opportunity for TDIU consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's appeal must be referred to the Director, Compensation Service, for consideration of whether an extra-schedular rating is warranted for the service-connected bilateral pneumothorax, spontaneous, with left thoracotomy.  The response from the Director, Compensation Service, must be included in the claims file.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


